DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-15, filed January 10, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
In particular, the examiner finds persuasive applicant’s remarks that the combination of the prior art would not be obvious and would render the primary reference inoperable
Applicant’s arguments, see pages 6-7, in combination with amendment to claims 1 and 20 renders claims 1 and 20 not interpreted under 35 USC 112(f).
Applicant's arguments filed January 10, 2022, with respect to claim 20 have been fully considered but they are not persuasive. 
Applicant argues, on pages 32-33
To establish a prima facia case of obviousness, there must be some suggestion or motivation in the reference or in the general knowledge available to one skilled in the art to modify the reference, there must be a reasonable expectation of success, and the prior art reference must teach or suggest all the claim limitations.
As Demos and Grenon, alone and in combination, fail to teach a multispectral or hyperspectral meibomian gland imaging device which is used on an everted eyelid of a subject, an imaging system comprising a plurality of lens groups, or adjusting the relative position of the subject, and fail to provide any likelihood of success in the combination as the combination would be inoperable for its intended purpose, the Applicant believes that the present claims are not obvious. Therefore, the Examiner is requested to reconsider and withdraw the rejection under 35 U.S.C. §103. 
However, applicant points to limitations that are not positively recited and do not impart structure on the device.
The recitations of “toward at least a portion of an everted eyelid of a subject” and “to form images of said everted eyelid” are a manner of operating the device that does not differentiate the apparatus from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) MPEP 2114 Sec. II.  Therefore, the recitations do not limit the claim.
Applicant’s arguments regarding the “plurality of lens groups” is not persuasive, as Demos teaches, as paragraph [0036], “image forming device 102 may be coupled to the image transfer line 106 via the use of an image coupler 106 which is comprised mainly of a set of lenses to relay the image from the image forming device 102 to the image transfer line 106”.  Therefore, Demos teaches the claimed lens groups.
As applicant’s arguments and amendments render the claim no longer interpreted under 35 USC 112(f), the prior rejection of claim 20 under 35 USC 103 is now a rejection under 35 USC 102 and applicant’s arguments regarding the combination of references are moot. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Demos (US 2008/0267472).
Regarding claim 20, Demo discloses a multispectral or hyperspectral meibomian gland imaging device (abstract, paragraphs [0022], [0042], Fig. 1, the recitation of “meibomian gland” does not structurally change the device), comprising:
a broadband illuminator (ref 10, paragraph [0033]) to direct light toward at least a portion of an everted eyelid of a subject (paragraph [0033], the recitation of “toward at least a portion of an everted eyelid of a subject” is an intended use that does not limit the structure of the claim MPEP 2114 Sec. II), wherein said light covers visible and infrared spectra (paragraph [0033]);
an imaging system to form images of said everted eyelid, wherein said imaging system comprises a plurality of lens groups (ref 106, paragraph [0036], the recitation of “said everted eyelid” is an intended use that does not limit the structure of the claim MPEP 2114 Sec. II);
a detection system (Fig. 1, refs 122, 124, 132, 138, 130, 136, 104, paragraphs [0038]-[0040]), wherein said detection system separates said images into a plurality of spectral .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method performed by a multispectral or hyperspectral meibomian gland imaging device, the method comprising, among other essential elements, directing light from a broadband illuminator toward at least a portion of an everted eyelid of a subject ; displaying said recorded images to adjust a relative position of said subject to optimize image quality; evaluating health of at least one meibomian gland of said everted eyelid by analyzing said spatial and spectral information, in combination with the rest of the limitations of claim 1 and the above claim.  Claims 2-19 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, Aizhong, et al. "Multimodal imaging of ocular surface of dry eye subjects." Multimodal Biomedical Imaging XI. Vol. 9701. International Society for Optics and Photonics, 2016; and Zhang, Aizhong. Dynamic characterization of ocular surface with thermography and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877